DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are cancelled. Therefore, claims 21-40 are currently pending in this Application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statements, filed on 08/05/2021 and 08/23/2022 have been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 21, 22, 23, 31, 32 and 35 are rejected, under 35 U.S.C. 102(a)(1) as being anticipated by the following compounds ( CAS registry number of the products is provided)
The present invention is drawn to products of Formula 
    PNG
    media_image1.png
    158
    252
    media_image1.png
    Greyscale
as defined in claim 1.  
Claims 21, 22, 23, 31, 32 and 35 are rejected as being anticipated by the following compounds ( CAS registry number of the products is provided) Please refer to the following compounds that read on the products covered by the aforementioned claims.
  
    PNG
    media_image2.png
    245
    700
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    245
    637
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    293
    622
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    218
    633
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    220
    473
    media_image6.png
    Greyscale


Claim Objections
Claims 24-30, 33, 34 and 36-40 are objected to for depending on a rejected base claim.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00 AM- 4:30 PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626